 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANTONIO CHAVEZ,                                     No. 2:19−CV−00890−TLN−CKD PS
12                      Plaintiff,
13          v.                                           ORDER
14   DEL SOL FARM LABOR SERVICES
     INC., et al.,
15
                        Defendants.
16

17          On May 17, 2019, plaintiff filed the present action against defendants Del Sol Farm Labor

18   Services, Inc. and Zenith Insurance. (ECF No. 1.) Plaintiff was instructed to complete service

19   within 90 days of that date. (ECF No. 3.) The applicable deadline has now long passed, and with

20   the record currently before the court it appears that no defendant has been served. (See ECF No.

21   5.) Additionally, plaintiff failed to appear at the initial scheduling conference in this matter.

22   (ECF No. 6), although he later informed the court he was sick. (See ECF No. 7.)

23          The court has considered whether this action should be dismissed at this juncture for

24   failure to prosecute. Nevertheless, in light of plaintiff’s pro se status, and the court’s desire to

25   resolve the action on the merits, the court first attempts lesser sanctions by issuing an order to

26   show cause.

27   ////

28   ////
                                                        1
 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1.     Within 14 days of the date of this order, plaintiff shall show cause in writing why

 3   this action should not be dismissed with prejudice pursuant to Federal Rule of Civil Procedure

 4   41(b) based on plaintiff’s failure to comply with the court’s order and failure to prosecute this

 5   case. Included in this writing should be the steps plaintiff has taken to effectuate service on the

 6   two named defendants.

 7             2.     Failure to timely comply with the terms of this order will result in a

 8   recommendation that this action be dismissed with prejudice pursuant to Federal Rule of Civil

 9   Procedure 41(b).

10   Dated: January 22, 2020
                                                        _____________________________________
11
                                                        CAROLYN K. DELANEY
12                                                      UNITED STATES MAGISTRATE JUDGE

13

14   16. Chavez.890

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
